IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                       No. 00-50587
                                     Summary Calendar



UNITED STATES OF AMERICA,
                                                            Plaintiff-Appellee,
                                             versus

LUCIANO CHAPA,

                                                            Defendant-Appellant.
                   ________________________________________

                     Appeal from the United States District Court
                          for the Western District of Texas
                             USDC No. P-99-CR-357-1
                   ________________________________________
                                    May 1, 2001

Before POLITZ, JOLLY, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*
       Luciano Chapa appeals his conviction by a jury of possession with intent to

distribute marihuana. His sole appellate contention is that the border patrol agents

lacked reasonable suspicion to stop the vehicle he was driving along FM 170.

       Viewing the uncontested facts in the light most favorable to the Government,
we conclude that there was reasonable suspicion for the stop of Chapa’s vehicle.

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
The record reflects that the agents had knowledge of other recent apprehensions in
that area of FM 170. The road is notorious as an avenue for smuggling activity.

Chapa was traveling eastbound at a time of day when there is normally very little

eastbound traffic, which is a time of day known to be popular with smugglers.
Chapa’s truck, designed for heavy loads, was bouncing under the weight of its

cargo. When stopped the vehicle was just yards from the border. Accordingly, the

district court did not err in denying Chapa’s motion to suppress.1              Chapa’s

conviction and sentence are AFFIRMED.




       1
        United States v. Brignoni-Ponce, 422 U.S. 873 (1975); United States v. Inocencio, 40
F.3d 716 (5th Cir. 1994).
                                               2